Affirmed and Opinion Filed November 7, 2022




                                  S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-20-00961-CV

                       WAYNE M. ENGLISH, Appellant
                                  V.
                      PARCEL EXPRESS, INC., Appellee

                On Appeal from the County Court at Law No. 4
                            Dallas County, Texas
                    Trial Court Cause No. CC-20-00291-D

                        MEMORANDUM OPINION
             Before Justices Partida-Kipness, Reichek, and Goldstein
                       Opinion by Justice Partida-Kipness
      Appellant Wayne M. English appeals a sanctions order awarding $4,500 in

attorney’s fees to appellee Parcel Express, Inc. Finding no abuse of discretion, we

affirm.

                                BACKGROUND

      On November 30, 2018, English mailed a package from Parcel Express in

Mesquite, Texas. The package contained reply briefs for filing in the Third Circuit

Court of Appeals in Philadelphia, Pennsylvania. English purchased United States

Postal Service (USPS) Priority Mail service for the package. According to English,

he contacted the Third Circuit on December 5, 2018, and discovered the court had
not received the package. English maintains he then checked the tracking

information on-line and found the package “had not moved since he handed it to

Parcel.” He contends a Parcel Express employee told him the next day that the

package had been given to the postal service and denied the package was still at

Parcel Express. On December 7, 2018, English mailed a motion for extension of

time to file the reply briefs and new copies of the reply brief to the Third Circuit

directly from the Mesquite Post Office. The package mailed from Parcel Express

arrived at its destination on December 10, 2018.

      On December 14, 2018, English sued Parcel Express in Justice Court. He

alleged Parcel Express “never turned over” the package to the USPS for shipment

and, as a result, the package was not delivered to the Third Circuit. According to

English, Parcel Express’s failure to transfer the package required him to prepare and

ship new copies of his reply brief to the Third Circuit at greater cost to him. He

sought judgment for the additional expenses and punitive damages. He attached the

following to his petition: (1) a copy of the Parcel Express sales receipt showing the

Priority Mail tracking number, (2) a copy of a USPS tracking report purportedly

obtained from a USPS employee regarding the package, (3) an undated copy of an

on-line tracking report for the package, and (4) a screenshot purportedly of English’s

cell phone showing a phone call to an 800 number on December 6.

      Parcel Express answered the lawsuit on April 9, 2019. Before trial, counsel

for Parcel Express, John Bowdich, corresponded with English via e-mail about

                                         –2–
English’s allegations. In a September 26, 2019 e-mail, Bowdich told English that

Parcel Express contends the lawsuit had no merit because the package was delivered,

and English did not purchase shipping with a guaranteed delivery date. Bowdich

asked English to dismiss the lawsuit and warned that Parcel Express would seek its

attorney’s fees for defending the suit if English refused to dismiss. Bowdich attached

documents to support Parcel Express’s position. Those documents included a

printout from the company’s Endicia tracking program showing delivery of a

package with the same tracking number as the Priority Mail package to Philadelphia

on December 10, 2018, USPS definitions of Priority Mail ship times, and the Third

Circuit’s on-line docket sheet showing receipt of English’s reply brief on December

10, 2018, with a notation the reply brief had a certificate of service of November 28,

2018. Bowdich and English communicated via e-mail over the course of several

days. English accused Bowdich of misinterpreting the facts and insisted Parcel

Express did not give the package to USPS and the package was not delivered. Parcel

Express asked English twice more to voluntarily dismiss the case and included an

agreed order of dismissal with prejudice for his signature. Parcel Express also

provided English with a link to track the package through the Endicia software used

by Parcel Express.

      After English refused to dismiss the case, Parcel Express filed its motion for

sanctions on October 3, 2019. In the motion, Parcel Express argued English should

take nothing by his claims and be sanctioned because he continued to pursue the

                                         –3–
litigation and assert the package was not delivered despite receiving “conclusive

proof” from Parcel Express that the package was delivered to the Third Circuit. In

support of the sanctions motion, Parcel Express submitted the sales receipt for

English’s package, which included its Priority Mail tracking number, a printout from

the company’s Endicia tracking program showing delivery of a package with the

same tracking number as the Priority Mail package to Philadelphia on December 10,

2018, and the Third Circuit’s on-line docket sheet showing receipt of English’s reply

brief on December 10, 2018. The docket sheet noted the reply brief had a certificate

of service of November 28, 2018. A separate docket entry showed receipt of

English’s motion for extension of time to file the reply brief with a certificate of

service date of December 6, 2018. In response to the sanctions motion, English

reiterated the allegations in his petition, attached the same exhibits included with his

petition, and added a copy of the receipt and shipping label for the second package

mailed to the Third Circuit on December 7, 2018.1

          The case proceeded to trial on November 5, 2019.2 The Justice Court signed

a final judgment the same day, rendered a take-nothing judgment against English,

granted Parcel Express’s motion for sanctions, and awarded Parcel Express



    1
       The Justice Court record includes two copies of English’s response to the motion for sanctions. One
copy is signed and file-stamped, the other is unsigned and not file-stamped. Five exhibits are attached to
the signed and file-stamped copy of the response, while fourteen exhibits are attached to the unsigned copy.
It is unclear why an unsigned and non-file-stamped copy was included in the record. Any references to the
response are limited to the signed and file-stamped copy and its five exhibits.
    2
        The transcript is not part of the appellate record.
                                                       –4–
attorney’s fees of $2,500. The judgment included findings that English presented its

petition for an improper purpose, including to harass or increase the cost of litigation,

and the petition contained factual contentions without evidentiary support. English

filed a motion for new trial in which he denied alleging Parcel Express never

delivered the package to the postal service. He maintained, instead, that Parcel

Express held the package until December 8, 2018, and misrepresented to him that

the package was not in the store. To support those allegations, English included a

tracking report purportedly obtained from the IT department of Stamps.com. Parcel

Express filed a response in which it argued English’s new evidence supported Parcel

Express’s position by showing USPS received the package on November 30, 2018,

and USPS delivered the package on December 10, 2018. Parcel Express relied on

the affidavit of Richard Swanner, its owner, to support the arguments in opposition

to the motion for new trial. The Justice Court denied the motion for new trial on

December 16, 2019. English appealed to the County Court at Law on January 3,

2020 (the Appeal).

      In the Appeal, the parties were ordered to mediation, and English moved for

return of an appeal bond overpayment. On July 14, 2020, Parcel Express filed an

original counterclaim, a motion for sanctions, and a traditional and no evidence

motion for summary judgment. Parcel Express submitted the following evidence in

support of each of those filings: (1) the sales receipt for USPS Priority Mail of

English’s package dated November 30, 2018, (2) Endicia Tracking information

                                          –5–
showing delivery of the package to its destination on December 10, 2018, (3) the

declaration of Richard Swanner with Endicia’s Full Tracking spreadsheet for

English’s package and Code explanations attached, (4) the Third Circuit’s on-line

docket sheet showing delivery of English’s package on December 10, 2018, and (5)

the USPS Disclaimer for Priority Mail showing Priority Mail does not provide a

guaranteed delivery date. English filed responses to Parcel Express’s filings and

included the same evidence relied on in the Justice Court as support.

      Trial was held in the County Court at Law on August 5, 2020. That court

signed a final judgment on August 7, 2020, rendered a take-nothing judgment against

English, and dismissed English’s claims with prejudice. English filed a request for

findings of fact and conclusions of law and a “motion for new trial or to modify,

correct, or to reform judgment.” The court held a hearing on Parcel Express’s motion

for sanctions on September 8, 2020, and granted the motion. The court made several

written findings in the order granting the motion for sanctions:

            English had evidence, or should have known after reasonable
             inquiry, that his package was delivered to its destination prior to
             trial in the Justice Court;

            Before filing his motion for new trial in the Justice Court and the
             Appeal, English (1) had conclusive evidence that his package
             was delivered to its destination, and (2) had no evidence that
             Parcel Express failed to provide his package to USPS on a timely
             basis;

            English misrepresented to Parcel Express that his package was
             not delivered to its destination after he knew, or should have
             known after reasonable inquiry, that the package was delivered
             to its destination;
                                        –6–
           English filed his motion for new trial in the Justice Court, the
            Appeal, and all filings in the Appeal when he knew, or after
            reasonable inquiry should have known, the filings were
            groundless and did not have any factual support;

           English “presented and continued” his motion for new trial in the
            Justice Court, the Appeal, and all filings in the Appeal for an
            improper purpose, including to harass Parcel Express and
            needlessly increase the cost of litigation, in violation of section
            10.001(1) of the Texas Civil Practice and Remedies Code; and

           English violated section 10.001(3) of the Texas Civil Practice
            and Remedies Code by filing his motion for new trial in the
            Justice Court, the Appeal, and all filings in the Appeal when he
            knew, or after reasonable inquiry should have known, the filings
            contained factual contentions that did not have any competent
            evidentiary support.

The court awarded Parcel Express attorney’s fees of $4,500 and found those fees

reasonable and necessary based on the services provided and due to English’s

Chapter 10 violations. The County Court at Law denied English’s amended motion

for new trial on October 14, 2020, and this appeal followed.

                                   ANALYSIS

      English brings four issues on appeal. The overarching legal challenge asserted

by English, however, is whether the trial court abused its discretion by awarding

Parcel Express attorney’s fees as sanctions. He asserts the trial court abused its

discretion by awarding sanctions because (1) Parcel Express’s evidence failed to

meet the standards required by Chapter 10 of the Texas Civil Practice and Remedies

Code, (2) English’s complaint was not filed for an improper purpose, and (3)

English’s complaint had evidentiary support.


                                        –7–
      We review a sanctions order for an abuse of discretion. Nath v. Tex. Children’s

Hosp., 446 S.W.3d 355, 361 (Tex. 2014); Low v. Henry, 221 S.W.3d 609, 614 (Tex.

2007); Aubrey v. Aubrey, 523 S.W.3d 299, 315 (Tex. App.—Dallas 2017, no pet.).

An assessment of sanctions will only be reversed if the trial court acted without

reference to any guiding rules and principles, such that its ruling was arbitrary or

unreasonable. Unifund CCR Partners v. Villa, 299 S.W.3d 92, 97 (Tex. 2009). To

determine if the sanctions were appropriate or just, we must ensure that there is a

direct nexus between the improper conduct and the sanction imposed. Shultz v.

Shultz, No. 05-20-00819-CV, 2022 WL 336564, at *6 (Tex. App.—Dallas Feb. 4,

2022, pet. filed) (mem. op.) (citing Spohn Hosp. v. Mayer, 104 S.W.3d 878, 882

(Tex. 2003), and Owen v. Jim Allee Imports, Inc., 380 S.W.3d 276, 282 (Tex. App.—

Dallas 2012, no pet.)). When reviewing an order for sanctions, we examine the entire

record to determine whether the trial court’s sanctions were proper. Daniels v.

Indem. Ins. Co. of N. Am., 345 S.W.3d 736, 741 (Tex. App.—Dallas 2011, no pet.);

Am. Flood Research, Inc., v. Jones, 192 S.W.3d 581, 583 (Tex. 2006). We review

the evidence in the light most favorable to the trial court’s ruling and draw all

reasonable inferences from the evidence to sustain the order. Daniels, 345 S.W.3d

at 741.

      Here, the County Court at Law awarded Parcel Express attorney’s fees based

on English’s violations of sections 10.001(1) and 10.001(3) of the Texas Civil

Practice and Remedies Code. TEX. CIV. PRAC. & REM. CODE §§ 10.001(1),

                                        –8–
10.001(3). Those sections provide that the signing of a pleading or motion

constitutes a certificate by the signer that to the best of his knowledge, information,

and belief after reasonable inquiry:

      (1) the pleading or motion is not being presented for any improper
      purpose, including to harass or to cause unnecessary delay or needless
      increase in the cost of litigation; [and]

      ***

      (3) each allegation or other factual contention in the pleading or motion
      has evidentiary support or, for a specifically identified allegation or
      factual contention, is likely to have evidentiary support after a
      reasonable opportunity for further investigation or discovery;

      ***

TEX. CIV. PRAC. & REM. CODE §§ 10.001(1),(3). If a court determines a pleading was

signed in violation of Section 10.001, sanctions may be imposed on the signer, a

party represented by the signer, or both. Id. § 10.004(a). Sanctions ordered under

Chapter 10 “must be limited to what is sufficient to deter repetition of the conduct

or comparable conduct by others similarly situated.” Id. § 10.004(b). A sanction may

include any of the following: (1) a directive to the violator to perform, or refrain

from performing, an act; (2) an order to pay a penalty into court; and (3) an order to

pay to the other party the amount of the reasonable expenses incurred by the other

party because of the filing of the pleading or motion, including reasonable attorney’s

fees. Id. § 10.004(c). A court shall describe in an order imposing a sanction under

Chapter 10 the conduct the court has determined violated section 10.001 and explain

the basis for the sanction imposed. Id. § 10.005.

                                         –9–
      The basis of English’s claims in the Justice Court was his contention Parcel

Express failed to deliver the package to USPS and, as a result, the package did not

reach its destination. The record shows English refused to dismiss those claims after

receiving proof from Parcel Express that the package was delivered, and that Priority

Mail service did not provide a guaranteed delivery date. As a result, the case

proceeded to trial and resulted in a take-nothing judgment against English and a fees

award to Parcel Express as sanctions.

      Instead of ending the dispute in the Justice Court, English filed a motion for

new trial with “new” evidence he insisted established Parcel Express’s failure to

timely deliver the package to USPS. The “new” evidence was a spreadsheet showing

detailed tracking information from Endicia concerning the package. Parcel Express

responded with affidavit testimony from its owner, Richard Swanner. In the

affidavit, Swanner explained the Endicia tracking information provided by English

conclusively proved Parcel Express gave USPS the package on November 30, 2018.

Specifically, Swanner testified the tracking information confirmed USPS “picked up

the package” from Parcel Express and “loaded it on the truck” on November 30,

2018. The printout further confirmed the package was lost in the USPS system for

seven days after leaving Parcel Express. The tracking information also showed

delivery of the package to its destination on December 10, 2018.

      Despite Swanner’s testimony, English did not withdraw his motion for new

trial. Instead, he appealed the Justice Court’s final judgment and denial of the motion

                                        –10–
for new trial. In the Appeal, he continued to insist Parcel Express did not transfer the

package to USPS in a timely manner. The Appeal proceeded through trial and again

ended with a take-nothing judgment rendered against English, a motion for new trial

filed by English, and a motion for sanctions filed by Parcel Express. At the hearing

on the motion for sanctions, English continued to insist Parcel Express was

misrepresenting that facts. English maintained Parcel Express did not transfer the

package to USPS on November 30, 2018.

      Based on the record before it, the County Court at Law could have determined

English violated sections 10.001(1) and 10.001(3) by continuing to pursue the

lawsuit after Parcel Express provided him conclusive proof the package was

delivered. Moreover, Swanner’s testimony provided definitive proof to defeat

English’s revamped argument that Parcel Express did not timely deliver the package

to USPS. Yet, despite that evidence, English decided to appeal the Justice Court

judgment and pursue his claims through trial and post-trial proceedings in the

County Court at Law. English had multiple opportunities to accept the deficiencies

in his evidence and arguments. Instead, he chose at each juncture to continue the

litigation. Under this record, we conclude the trial court did not abuse its discretion

by finding English’s filings after trial in the Justice Court and his filings in the

Appeal were filed for an improper purpose and included frivolous arguments without

factual support. Further, after reviewing the entire record, including the timing and

substance of the various pleadings and the attorney’s fees testimony at the sanctions

                                         –11–
hearing, we conclude the trial court did not abuse its discretion in awarding Parcel

Express $4,500 in sanctions. See Law Offices of Windle Turley, P.C. v. French, 164

S.W.3d 487, 491–92 (Tex. App.—Dallas 2005, no pet.).

                                  CONCLUSION

      The record supports the trial court’s decision to award sanctions to Parcel

Express. Further, the sanctions awarded are appropriate under section 10.004(c).

We, therefore, conclude the trial court did not abuse its discretion in granting Parcel

Express’s motion for sanctions. Accordingly, we overrule English’s appellate issues

and affirm the judgment and the trial court’s sanctions order.



                                            /Robbie Partida-Kipness/
                                            ROBBIE PARTIDA-KIPNESS
                                            JUSTICE

200961F.P05




                                        –12–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

WAYNE M. ENGLISH, Appellant                    On Appeal from the County Court at
                                               Law No. 4, Dallas County, Texas
No. 05-20-00961-CV           V.                Trial Court Cause No. CC-20-00291-
                                               D.
PARCEL EXPRESS, INC., Appellee                 Opinion delivered by Justice Partida-
                                               Kipness. Justices Reichek and
                                               Goldstein participating.

      In accordance with this Court’s opinion of this date, the trial court’s August
7, 2020 Final Judgment and September 8, 2020 Order Granting Defendant’s
Motion for Sanctions are AFFIRMED.

       It is ORDERED that appellee PARCEL EXPRESS, INC. recover its costs
of this appeal from appellant WAYNE M. ENGLISH.


Judgment entered this 7th day of November 2022.




                                        –13–